Exhibit Peapack-Gladstone Financial Corporation Reports Receipt of $28,685,000 of Capital from the U.S. Treasury GLADSTONE, N.J.—(BUSINESS WIRE)—January 9, 2009—Peapack-Gladstone Financial Corporation (NASDAQ Global Select Market:PGC) reported the receipt on Friday, January 9, 2009 of a $28,685,000 investment by the U.S. Department of Treasury.The investment is part of Treasury’s Capital Purchase Program and is in the form of preferred stock.The investment is considered Tier 1 Capital. The Corporation applied for and received preliminary approval of Treasury’s investment in November, 2008.Prior to consummating Treasury’s investment the Corporation was required to obtain shareholder approval to amend its certificate of incorporation to provide for the issuance of preferred stock.At its special meeting on January 6, 2009 the Corporation received overwhelming shareholder approval for the proposal to issue preferred stock, allowing the Corporation to issue preferred stock to Treasury today to close the transaction. Frank A.
